Citation Nr: 0303686	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  99-21 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to service connection for claimed 
gastrointestinal symptoms, to include as a manifestation of 
an undiagnosed illness.  

2.  Entitlement to service connection for claimed abnormal 
weight loss, to include as a manifestation of an undiagnosed 
illness.  

3.  Entitlement to service connection for claimed muscle and 
joint pain, to include as a manifestation of an undiagnosed 
illness.    



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from November 1972 to 
November 1992.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a November 1998 RO decision that denied service 
connection for gastrointestinal symptoms, abnormal weight 
loss, and muscle and joint pain, to include as manifestations 
of undiagnosed illnesses.  

In January 2001, the Board remanded the case to the RO for 
additional development of the record.  



FINDINGS OF FACT

1.  The veteran had active military service in the Southwest 
Asia theater of operations during the Persian Gulf War.  

2.  There is no competent evidence showing that the veteran 
currently has gastrointestinal symptoms that are related to 
active service or due to an undiagnosed illness that 
developed during the Persian Gulf War.  

3.  There is no competent evidence showing that the veteran 
currently has abnormal weight loss that is related to active 
service or due to an undiagnosed illness that developed 
during the Persian Gulf War.  

4.  There is no competent evidence showing that the veteran 
currently has muscle and joint pain that is related to active 
service or due to an undiagnosed illness that developed 
during the Persian Gulf War.  



CONCLUSIONS OF LAW

1.  A disability manifested by gastrointestinal symptoms due 
to an undiagnosed illness was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.317 (2002).  

2.  A disability manifested by abnormal weight loss due to an 
undiagnosed illness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.317 (2002).  

3.  A disability manifested by muscle and joint pain due to 
an undiagnosed illness was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303, 3.317 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Factual Background

The veteran served on active duty from November 1972 to 
November 1992, to include service in Southwest Asia during 
the Persian Gulf War.    

A careful review of the service medical records show that, on 
an August 1972 physical examination for enlistment purposes, 
the veteran was clinically evaluated as normal.  His weight 
was 175 pounds.  In January 1975, he was treated for viral 
gastritis.  In March 1983, he fractured his right great toe.  
On an April 1984 physical examination, he was clinically 
evaluated as normal.  His weight was 182 pounds.  In August 
1985, he was seen with a complaint of right knee pain.  An 
examination was normal.  

In May 1990, in connection with an evaluation of intermittent 
rectal bleeding, it was noted that the veteran had recently 
lost weight (the amount was not shown).  The diagnoses were 
hematochezia with perianal fissure and spastic colon.  A 
flexible sigmoidoscopy showed internal hemorrhoids but was 
otherwise normal.  The veteran continued to have problems 
with hemorrhoids and an anal fistula.  

In April 1991, the veteran was diagnosed with questionable 
contusion after a weight was dropped on his left foot.  In 
August 1991, he was treated for chronic low back pain.  On a 
September 1991 physical examination, he was clinically 
evaluated as normal.  His weight was 186 pounds.  

On a July 1992 report of medical history, the veteran 
reported having leg cramps at night and intestinal problems.  
On a July 1992 physical examination for separation purposes, 
he was clinically evaluated as normal.  His weight was 183 
pounds.  

On a February 1993 VA examination, the veteran reported that 
he was constipated and had bowel movements every other day.  
He denied any diarrhea or vomiting.  He stated that he had 
occasional lower abdominal discomfort.  He reported a good 
appetite.  His weight was 183 pounds.  The impression 
included that of constipation and the possibility of 
inflammatory bowel disease.  

In an August 1993 decision, the RO granted service connection 
for degenerative arthritis of the lumbar spine with symptoms 
of chronic low back syndrome; hypertension; and postoperative 
status anal fistula repair and hemorrhoid excision with 
recurrence of internal hemorrhoids and periodic evidence of 
constipation associated therewith.  

The VA outpatient records show that, in October 1994, the 
veteran was diagnosed with weight loss of unknown etiology.  
It was noted that he lost 28 pounds in the last four months.  
His weight at that time was 170.  In July 1997, the veteran 
complained of pains in his right shoulder, hips, and elbows.  
His weight was 178 pounds.  The diagnoses were those of 
rotator cuff tendinitis and epicondylar tendinitis.  

In August 1997, the veteran complained of having continuing 
joint pains, now to include his back.  His weight was 175 
pounds.  In September 1997, his joint pain was better.  His 
weight was 173 pounds.  His diagnosis was that of arthralgia.  

On a December 1997 mental health clinic note, the veteran 
reported a three-year history of upper extremity joint pain.  
In January 1998, he reported occasional diarrhea.  His weight 
was 185 pounds.  In April 1998, his weight was 187 pounds.  

The impression included that of arthralgia.  In July 1998, 
his weight was 185 pounds.  The veteran reported continuing 
problems with pain in his joints.  In August 1998, his weight 
was 190.5 pounds.  

In August 1998, the RO received the veteran's claims of 
service connection for disabilities claimed as due to 
undiagnosed illness.  The disabilities were those claimed to 
be manifested by muscle and joint pain, gastrointestinal 
symptoms (diarrhea), and abnormal weight loss, among others.  

In a September 1998 letter, the RO requested the veteran to 
furnish medical and nonmedical evidence in support of his 
claims, particularly in regard to his Gulf War service.  

On a September 1998 VA orthopedic examination, in regard to 
his joints, the veteran reported that on return from Saudi 
Arabia he began having joint pain, mostly in the ankles.  

Presently, he complained of hand swelling, bilateral shoulder 
aches, hip pain, left arm pain, left shoulder pain, and left 
elbow pain.  He reported constant pain that did not fluctuate 
or cause decreased range of motion.  He denied any joint 
swelling or heat.  The pain was precipitated by repetitive 
movements.  

There were no complaints of any muscle pain, as he said the 
pain was mostly in his joints.  The veteran also reported 
fluctuating appetite with weight gain and loss.  He claimed 
that he had lost about 40 pounds over one year but that he 
now was gaining it back.  (On a VA psychiatric examination in 
September 1998, the veteran reported that he had a history of 
a 30 pound weight loss the previous year and that he had been 
able to regain some of the weight.)  

Following examination, the impressions were those of joint 
pain, no complaints of any muscle aches or pains, and sleep 
disturbance and insomnia.  The examiner commented that 
examination was consistent with degenerative joint disease of 
at least the left shoulder and bilateral knees and that there 
was nothing else in the history to suggest any other 
inflammatory cause of joint problems.  It was stated that the 
veteran's joint pain was mostly likely from arthritic 
changes.  

The examiner also opined that the veteran's sleep problems 
and fluctuating appetite were all related to his depression.  
Subsequent X-ray studies of the ankles, knees, and shoulders 
were normal.  

On a September 1998 VA gastrointestinal examination, the 
veteran's major complaint was that his stomach bloated after 
he ate.  He denied any reflux symptoms or history of peptic 
ulcer disease.  He reported having regular bowel movements 
each day and no problems with diarrhea (he said he had it 
occasionally but that it was not bothersome).  

It was noted that he had a history of weight loss, but the 
veteran reported that he had gained back all his weight that 
he previously lost and was now at his normal weight.  
Following examination, the diagnoses were subjective 
complaints of bloating with no abnormalities found on 
examination, and normal upper gastrointestinal series.  

In a November 1998 decision, the RO denied service connection 
for gastrointestinal symptoms, abnormal weight loss, and 
muscle and joint pain, to include as manifestations of 
undiagnosed illnesses.  Also in this decision, the RO denied 
service connection for dysthymic disorder, claimed as 
depression, nervousness, sleep disturbance, and fatigue - as 
manifestations of undiagnosed illness.  (The veteran did not 
appeal the denial of the psychiatric issue.)  

The VA outpatient records show that, in November 1998, the 
veteran's weight was 192 pounds.  The impressions included 
arthralgia and right shoulder bursitis.  In January 1999, his 
weight was 195 pounds.  The impression noted weight gain.  

In March 1999, the veteran was diagnosed with subacromial 
impingement of the right shoulder.  Also in March 1999, the 
veteran denied weight gain or loss.  His weight was 194 
pounds at that time.  In April 1999, his weight was 189 
pounds.  

In an August 1999 statement, the veteran expressed his 
disagreement with the RO's decision.  

On a September 1999 orthopedic examination, the veteran 
complained of pain in the right shoulder, right hip, and 
right knee.  He indicated that he had had pain in these 
joints over the last four to five years, and that he never 
had any specific injury to these joints.  

Following examination, the impressions were those of 
impingement syndrome of the right shoulder, improving after 
subacromial decompression; right knee medial joint line 
tenderness, which the examiner opined was not the result of 
any injury sustained while in service; and right hip greater 
trochanteric bursitis, which the examiner noted was an 
overuse syndrome that could be related to some of the farming 
that the veteran was doing.  

Subsequent X-ray studies of these joints were performed, and 
in an addendum report the examiner remarked that both hips 
and knees were normal and that the right shoulder reflected 
degenerative changes.   

In an October 1999 decision, the RO granted service 
connection for arthritis of the right shoulder with 
impingement status post decompression.  

On a December 1999 orthopedic examination, the veteran was 
evaluated for low back and right elbow pain.  Following 
examination, the impressions were chronic low back pain 
consistent with normal aging and degenerative disc disease, 
and right elbow pain possibly secondary to reactive 
synovitis.  

Subsequent X-ray studies were performed, showing no 
abnormality of the right elbow and degenerative disc disease 
at L5-S1 of the spine.  

In January 2001, the Board remanded the case to the RO for 
additional development.  

In a July 2001 letter, the RO informed the veteran about the 
Veterans Claims Assistance Act of 2000 (VCAA), about VA's 
duties under VCAA with regard to the claims, and about 
information and evidence needed from him.   The veteran did 
not respond to this letter.  

On a September 2002 VA examination, the veteran reported that 
he had current digestive problems.  He said that he had had 
no problem for the last month but that he had had some 
problems with epigastric burning on and off and was currently 
being treated with Zantac.  

The veteran also stated that currently his weight had been 
stable with no problems at that time.  (The examiner noted 
the veteran's weight to be stable, at or between 172 and 176 
from November 2001 to September 2002.)  The veteran also 
complained of muscle and joint pain since 1991, and he 
reported that it became worse when he became depressed.  

The examiner stated that the veteran had a history of alcohol 
abuse and presented for the examination intoxicated.  

Following examination, the impressions were history of 
digestive problem in the past with epigastric burning, 
history of weight loss since 1991 with no current weight loss 
problem, and history of muscle and joint pain since 1991.  

The examiner opined that the veteran's digestive problem, 
weight loss in the past, and muscle and joint pain were all 
secondary to his alcohol abuse and not related to service, 
including service in the Gulf War.  

The examiner stated that the veteran's alternating diarrhea, 
constipation, and cramps were all secondary to his heartburn 
and gastritis, and that the veteran would not have this 
problem if he did not have alcohol abuse.  The examiner 
stated that the veteran's past weight loss and muscle and 
joint pain were complications from his alcohol abuse.  

The examiner further opined that the veteran's alcohol abuse 
problem was not related to service.  In an addendum note to 
the examination report, the examiner stated that the veteran 
had an alcohol level test performed, which was consistent 
with acute alcohol intake when he presented for the 
examination.  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issues 
on appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decision (in November 1998), Statement of the Case (in 
October 1999), Supplemental Statement of the Case (in October 
2002), and in a letter in July 2001, the RO has notified him 
of the evidence needed to substantiate his claims.  The July 
2001 letter also notified the veteran of what evidence he was 
responsible for obtaining and what evidence the VA would 
procure.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The RO has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claim, to include requesting 
medical records to which the veteran has referred (i.e., from 
VA).  The RO has also sought and obtained examinations, to 
include those conducted in September 1998 and September 2002, 
regarding the issues at hand.  Additionally, the RO has 
provided the veteran with the opportunity for a hearing, but 
he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service incurrence will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Subject to various conditions, service connection may be 
granted for a disability due to undiagnosed illness of a 
veteran who served in the Southwest Asia theater of 
operations during the Persian Gulf War.  Among the 
requirements are that there are objective indications of a 
chronic disability resulting from an illness or combination 
of illnesses manifested by one or more signs or symptoms such 
as fatigue, signs and symptoms involving the skin, headache, 
muscle pain, joint pain, neurological signs or symptoms, 
neuropsychological signs or symptoms, signs and symptoms 
involving the respiratory system, sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, and menstrual disorders.  The 
illness must become manifest during either active service in 
the Southwest Asia theater of operations during the Persian 
Gulf War or to a degree of 10 percent or more, under the 
appropriate diagnostic code of 38 C.F.R. Part 4, not later 
than December 31, 2006.  38 U.S.C.A. § 1117 (West Supp. 
2001); 38 C.F.R. § 3.317(a)(1) (2001); 66 Fed. Reg. 56614-
56615 (Nov. 9, 2001).

Further, by history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a 6 month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  VAOPGCPRC 
8-98.  

In this case, insofar as the veteran is service-connected for 
a low back syndrome, for right shoulder arthritis with 
impingement, and for problems to include constipation that 
are associated with an anal fistula repair and hemorrhoids, 
these are not for consideration in the present decision.  

The veteran's service medical records do not show any chronic 
gastrointestinal symptoms, abnormal weight loss, or muscle 
and joint pain.  The discharge physical examination was also 
negative for any gastrointestinal complaints or findings and 
any muscle and joint pain.  

The veteran's weight, from the time of entry to the time of 
discharge from service, actually increased, from 175 pounds 
to 183 pounds.  Moreover, the post-service medical records on 
review do not show any treatment for a disability, manifested 
by gastrointestinal symptoms, abnormal weight loss, or muscle 
and joint pain, that can be attributable to service.  

The veteran underwent a VA examination in September 2002 to 
ascertain the nature and etiology of his claimed disabilities 
manifested by gastrointestinal symptoms, abnormal weight 
loss, and muscle and joint pain.  The examiner stated that 
the veteran's digestive problems were attributable to 
heartburn and gastritis, which in turn were related to 
alcohol abuse and not service.  

The examiner found that the veteran did not currently have 
weight loss and that any loss in the past was related to 
alcohol abuse and not service.  The examiner also found that 
the veteran's history of muscle and joint pain was likewise 
attributable to alcohol abuse and not service.  Finally, the 
examiner specifically addressed whether alcohol abuse was 
related to service and found that it was not.  

Other than the opinion of this VA examiner, there is no other 
opinion of record that addresses the etiology of the 
veteran's claimed gastrointestinal symptoms, abnormal weight 
loss, and muscle and joint pain.  

In short, there is no objective medical record or competent 
evidence showing that the veteran currently has a disability 
manifested by gastrointestinal symptoms, abnormal weight 
loss, or muscle and joint pain that is related to his active 
service.  

Further, the Board concludes that there is no objective 
medical evidence that the veteran's currently present 
gastrointestinal symptoms and muscle and joint pain are due 
to an undiagnosed illness that developed during his service 
in the Persian Gulf.  

The Board also finds that there is no competent evidence 
showing that the veteran currently has abnormal weight loss 
that can be related to an undiagnosed illness in service.  
(In that regard, it is noted that, without evidence of a 
present disability, there can be no service connection.  
Brammer v. Derwinski, 3 Vet. App. 223 (1992).)  If signs or 
symptoms have been medically attributed to a diagnosed 
(rather than undiagnosed) illness, the Persian Gulf War 
presumption of service connection does not apply.  

Although the veteran asserts through statements and testimony 
that his claimed disabilities are attributable to service, 
he, as a layperson, is not competent to offer an opinion as 
to such questions of medical diagnosis or causation as 
presented in this case.  See Espiritu v. Brown, 2 Vet. App. 
492 (1992).  

The Board concludes that the weight of the credible evidence 
is against the veteran's claims of service connection for 
disabilities manifested by gastrointestinal symptoms, 
abnormal weight loss, and muscle and joint pain.  

As the preponderance of the evidence is against the veteran's 
claims of service connection, the benefit-of-the-doubt rule 
does not apply, and the claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



ORDER

Service connection for claimed gastrointestinal symptoms, to 
include as a manifestation of an undiagnosed illness, is 
denied.  

Service connection for claimed abnormal weight loss, to 
include as a manifestation of an undiagnosed illness, is 
denied.  

Service connection for claimed muscle and joint pain, to 
include as a manifestation of an undiagnosed illness, is 
denied.    


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

